DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Claim 5 recites limitations comprising “the first conductor comprises a gate portion of the third transistor and a gate portion of the sixth transistor; and the second conductor comprises a gate portion of the second transistor and a gate portion of the fifth transistor”, which are not coherent with its base claim 1.  (Note: the definition of “a first conductor” and “a second conductor” is confusing in light of drawings.)
	In re claim 5, in light of Figs. 7A and 7B, it can be interpreted as follows:
the first conductor (730+731+732+733) comprises a gate portion 725-a-3 of the third transistor 255-c and a gate portion 726-a-6 of the sixth transistor 245-c (Fig. 7A); and the second conductor 736 comprises a gate portion 725-a-2 of the second transistor 250-c and a gate portion 725-a-5 of the fifth transistor 240-c (Fig. 7B).
	However, interpreting (730+731+732+733) as the first conductor and 736 as the second conductor from claim 5 would not coherent with the scope of its base claim 1. (Refer to the following interpretation)
	In regard to claim 1, in light of Figs. 7A and 7B, it be interpreted as follows:
a first transistor 260-c having a first channel portion comprising a first pillar 
720-a-1 in contact with a conductor 735 (Fig. 7B), not the first conductor (730+731+732+733); 
a second transistor 250-c having a second channel portion comprising a second pillar 720-a-2 in contact with the conductor 735 (Fig. 7B), not the first conductor (730+731+732+733); 
a third transistor 255-c having a third channel portion comprising a third pillar 720-a-3 in contact with the first conductor (730+731+732+733), not a second conductor 736 (Fig. 7B); 
a fourth transistor 265-c having a fourth channel portion comprising a fourth pillar 720-a-4 in contact with the conductor 735, not the second conductor 736 (Fig. 7B); 
a fifth transistor 240-c having a fifth channel portion comprising a fifth pillar 
720-a-5 in contact with a conductor portion 732, which is a portion of the first conductor (730+731+732+733) (Fig. 7A); and 
a sixth transistor 245-c having a sixth channel portion comprising a sixth pillar 720-a-6 in contact with a conductor portion 733 (Fig. 7B), which is a portion of the first conductor (730+731+732+733), not the second conductor 736.
           
    PNG
    media_image1.png
    721
    567
    media_image1.png
    Greyscale

                    
    PNG
    media_image2.png
    755
    540
    media_image2.png
    Greyscale

	As the results, pending claims 1, 2, 5-12, 15-16, 18-19, 21 and 23-25 would have the same foregoing issues.  The applicant is invited to clarify the foregoing deficiencies.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-12, 15-16, 18-19, 21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The definition of “a first conductor” and “a second conductor” is confusing, causing trouble interpreting scopes of claims 1, 2, 5-12, 15-16, 18-19, 21 and 23-25, as those claims recite “first conductor” and “second conductor.”  Please refer to the explanation in the section of the objection to drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-14, 16, 23, 24 and 25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Moroz et al. (US 2018/0122793).
	In re claim 1, Moroz et al., in Figs. 12B and 12F and corresponding text, teach an apparatus, comprising: 
a memory cell (e.g. similar to a SRAM cell 301 in Fig. 3D) comprising a plurality of transistors PGL, PDL, PUL, PUR, PDR and PGR configured to store a logic state, the plurality of transistors comprising: 
a first transistor PDL having a first channel portion 1281 (Fig. 12B) comprising a first pillar in contact with a first conductor 1270; 
a second transistor PUL having a second channel portion 1285 comprising a second pillar in contact with the first conductor 1270; 
a third transistor PUR having a third channel portion 1286 comprising a third pillar in contact with a second conductor 1271; 
a fourth transistor PDR having a fourth channel portion 1282 comprising a fourth pillar in contact with the second conductor 1271; 
a fifth transistor PGL having a fifth channel portion 1283 comprising a fifth pillar in contact with the first conductor 1270; and 
a sixth transistor PGR having a sixth channel portion 1284 comprising a sixth pillar in contact with the second conductor 1271. 
  
    PNG
    media_image3.png
    425
    655
    media_image3.png
    Greyscale

    
    PNG
    media_image4.png
    452
    637
    media_image4.png
    Greyscale

	In re claim 2, Moroz et al., in Figs. 12B and 12F and corresponding text, teach that the memory cell is configured to store the logic state based at least in part on a voltage difference between the first conductor and the second conductor. 

	In re claim 6, Moroz et al., in Figs. 12B and 12F and corresponding text, teach that the second pillar 1285 (Fig. 12B) is in contact with a third conductor 1231 (Fig. 12F) at an end (i.e. the top end) of the second pillar 1285 opposite from the first conductor 1270; and the third pillar 1286 (Fig. 12B) is in contact with the third conductor 1231 at an end (i.e. the top end) of the third pillar 1286 opposite from the second conductor 1271. 

	In re claim 7, Moroz et al., in Figs. 12B and 12F and corresponding text, teach that the fifth pillar 1283 (Fig. 12B) is in contact with a fourth conductor 1250 (Fig. 12F) at an end (i.e. the top end) of the fifth pillar 1283 opposite from the first conductor 1270; and the sixth pillar 1284 (Fig. 12B) is in contact with the fourth conductor 1250 at an end (i.e. the top end) of the sixth pillar 1284 opposite from the second conductor 1271. 

	In re claim 8, Moroz et al., in Figs. 12B and 12F and corresponding text, teach that the first pillar 1281 (Fig. 12B) is in contact with a fifth conductor 1230 at an end (i.e. the top end) of the first pillar 1281 opposite from the first conductor 1270; and the fourth pillar 1282 (Fig, 12B) is in contact with a sixth conductor 1261, via the fifth conductor 1230, at an end of the fourth pillar 1282 opposite from the second conductor 1271. 

	In re claim 9, Moroz et al., in Fig. 12B and corresponding text, teach that each of the first pillar 1281, the second pillar 1285, and the fifth pillar 1283 extend from the first conductor 1270 in a direction Z; and each of the third pillar 1286, the fourth pillar 1282, and the sixth pillar 1284 extend from the second conductor 1271 in the direction Z.

	In re claim 10, Moroz et al., in Fig. 12B and corresponding text, teach that each of the first pillar 1281, the second pillar 1285, and the fifth pillar 1283 extend from a common surface (i.e. the top surface) of the conductor 1270; and each of the third pillar 1286, the fourth pillar 1282, and the sixth pillar 1284 extend from a common surface (i.e. the top surface) of the second conductor 1271.

	In re claim 11, Moroz et al., in Fig. 12B and corresponding text, teach that the first pillar 1281 extends from the first conductor 1270 with a first height in the direction Z; the second pillar 1285 extends from the first conductor 1270 with a second height in the direction Z; the third pillar 1286 extends from the second conductor 1271 with the second height; and the fourth pillar 1282 extends from the second conductor 1271 with the first height. (Note: claim 11 did not set forth that the first height has to be different from the second height.)

	In re claim 12, Moroz et al., in Fig. 12B and corresponding text, teach that the fifth pillar 1283 extends from the first conductor 1270 with the second height; and the sixth pillar 1284 extends from the second conductor 1271 with the second height. 

	In re claim 13, Moroz et al., in Figs. 12B, 12F and corresponding text, teach that the first pillar 1281 and the fourth pillar 1282 are aligned in a row direction (i.e. aligned the row direction along a conductor 1230, note: the extension direction Y of the conductor 1270 is the row direction when viewing from direction X) of a memory array including the memory cell. 

	In re claim 14, Moroz et al., in Figs. 12B, 12F and corresponding text, teach that the first pillar 1281, the second pillar 1285, and the fifth pillar 1283 are aligned in a column direction (note: the extension direction X of first conductor 1270 is the column direction when viewing from direction X) of the memory array; and the third pillar 1286, the fourth pillar 1282, and the sixth pillar 1284 are aligned in the column direction.

	In re claim 16, Moroz et al., in Figs. 12B, 12C, 12D, 12F and corresponding text, teach an apparatus, comprising: a memory cell comprising: 
a first transistor PDL comprising a first gate portion 1233-1 (Fig. 12C) coupled with a first access line 1231 (Fig. 12F, i.e. 1233-1 is electrically connected to 1231) and a first channel portion 1281 (Fig, 12B, [0111]) coupled between a second access line 1230 (Fig. 12F) and a first conductor 1270, the first channel portion 1281 comprising a first pillar (Fig. 12B) in contact with the first conductor 1270;
a second transistor PUL comprising a second gate portion 1233-2 (Fig. 12C) coupled with a second conductor 1271 (i.e. 1233-2 is electrically connected to 1271) and a second channel portion 1285 coupled between the first conductor 1270 and a first voltage source line (e.g. supply voltage line VDD, [0061]), the second channel portion 1285 comprising a second pillar (Fig. 12B) in contact with the first conductor 1270; 
a third transistor PUR comprising a third gate portion 1232-1 (Fig. 12C) coupled with the first conductor 1270 (i.e. 1232-1 is electrically connected to 1270) and a third channel portion 1286 coupled between the second conductor 1271 and the first voltage source line (e.g. supply voltage line VDD, [0061]), the third channel portion 1286 comprising a third pillar (Fig. 12B) in contact with the second conductor 1271; 
a fourth transistor PDR comprising a fourth gate portion 1232-2 coupled with the first access line 1231 (i.e. 1232-2 is electrically connected to 1231) and a fourth channel portion 1282 coupled between a third access line 1261 (i.e. a bit line conductor, [0117]) and the second conductor 1271, the fourth channel portion 1282 comprising a fourth pillar (Fig. 12B) in contact with the second conductor 1271; 
a fifth transistor PGL comprising a fifth gate portion 1250-1 coupled with the second conductor 1271 (i.e. 1250-1 is electrically connected to 1271) and a fifth channel portion 1283 coupled between the first conductor 1270 and a second voltage source line (e.g. ground voltage line VSS, [0061]), the fifth channel portion 1283 comprising a fifth pillar (Fig. 12B) in contact with the first conductor 1270; and 
a sixth transistor PGR comprising a sixth gate portion 1250-2 (Fig. 12C) coupled with the first conductor 1270 (i.e. 1250-2 is electrically connected to 1270) and a sixth channel portion 1284 coupled between the second conductor 1271 and the second voltage source line (e.g. ground voltage line VSS, [0061]), the sixth channel portion 1284 comprising a sixth pillar (Fig. 12B) in contact with the second conductor 1271.

    PNG
    media_image5.png
    624
    919
    media_image5.png
    Greyscale

	In re claim 23, Moroz et al., in Fig. 12B and corresponding text, teach that each of the first pillar 1281, the second pillar 1285, and the fifth pillar 1283 extend from the first conductor 1270 in a direction Z; and each of the third pillar 1286, the fourth pillar 1282, and the sixth pillar 1284 extend from the second conductor 1271 in the direction Z.

	In re claim 24, Moroz et al., in Figs. 12B and 12F and corresponding text, teach a method, comprising: 
forming a memory cell (e.g. similar to a SRAM cell 301 in Fig. 3D) comprising a plurality of transistors PGL, PDL, PUL, PUR, PDR and PGR configured to store a logic state, wherein forming the memory cell comprises: 
forming a first channel portion 1281 (Fig. 12B) of a first transistor PDL, the first channel portion 1281 comprising a first pillar (Fig. 12B) in contact with a first conductor 1270; 
forming a second channel portion 1285 of a second transistor PUL,  the second channel portion 1285 comprising a second pillar (Fig. 12B) in contact with the first conductor 1270; 
forming a third channel portion 1286 of a third transistor PUR, the third channel portion 1286 comprising a third pillar (Fig. 12B) in contact with a second conductor 1271; 
forming a fourth channel portion 1282 of a fourth transistor PDR, the fourth channel portion 1282 comprising a fourth pillar (Fig. 12B) in contact with the second conductor 1271; 
forming a fifth channel portion 1283 of a fifth transistor PGL, the fifth channel portion 1283 comprising a fifth pillar (Fig. 12B) in contact with the first conductor 1270; and 
forming a sixth channel portion 1284 of a sixth transistor PGR , the sixth channel portion 1284 comprising a sixth pillar (Fig. 12B) in contact with the second conductor 1271. 

	In re claim 25, Moroz et al., in Figs. 12B, 12C, 12D, 12F and corresponding text, teach a method, comprising: 
forming a memory cell of a memory array, wherein forming the memory cell comprises: 
forming a first transistor PDL comprising a first gate portion 1233-1 (Fig. 12C) coupled with a first access line 1231 (Fig. 12F, i.e. 1233-1 is electrically connected to 1231) and a first channel portion 1281 (Fig, 12B, [0111]) coupled between a second access line 1230 (Fig. 12F) and a first conductor 1270, the first channel portion 1281 comprising a first pillar (Fig. 12B) formed in contact with the first conductor 1270;
forming a second transistor PUL comprising a second gate portion 1233-2 (Fig. 12C) coupled with a second conductor 1271 (i.e. 1233-2 is electrically connected to 1271) and a second channel portion 1285 coupled between the first conductor 1270 and a first voltage source line (e.g. supply voltage line VDD, [0061]), the second channel portion 1285 comprising a second pillar (Fig. 12B) formed in contact with the first conductor 1270; 
forming a third transistor PUR comprising a third gate portion 1232-1 (Fig. 12C) coupled with the first conductor 1270 (i.e. 1232-1 is electrically connected to 1270) and a third channel portion 1286 coupled between the second conductor 1271 and the first voltage source line (e.g. supply voltage line VDD, [0061]), the third channel portion 1286 comprising a third pillar (Fig. 12B) formed in contact with the second conductor 1271; 
forming a fourth transistor PDR comprising a fourth gate portion 1232-2 coupled with the first access line 1231 (i.e. 1232-2 is electrically connected to 1231) and a fourth channel portion 1282 coupled between a third access line 1261 (i.e. a bit line conductor, [0117]) and the second conductor 1271, the fourth channel portion 1282 comprising a fourth pillar (Fig. 12B) formed in contact with the second conductor 1271; 
forming a fifth transistor PGL comprising a fifth gate portion 1250-1 coupled with the second conductor 1271 (i.e. 1250-1 is electrically connected to 1271) and a fifth channel portion 1283 coupled between the first conductor 1270 and a second voltage source line (e.g. ground voltage line VSS, [0061]), the fifth channel portion 1283 comprising a fifth pillar (Fig. 12B) formed in contact with the first conductor 1270; and 
forming a sixth transistor PGR comprising a sixth gate portion 1250-2 (Fig. 12C) coupled with the first conductor 1270 (i.e. 1250-2 is electrically connected to 1270) and a sixth channel portion 1284 coupled between the second conductor 1271 and the second voltage source line (e.g. ground voltage line VSS, [0061]), the sixth channel portion 1284 comprising a sixth pillar (Fig. 12B) formed in contact with the second conductor 1271.

8.	Claim(s) 1-4, 6, 8, 9, 11-14, 16, 18 and 22-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zang et al. (US 10,163,915).
	In re claim 1, Zang et al., in Fig. 6A and corresponding text, teach an apparatus, comprising: 
a memory cell 100 comprising a plurality of transistors 118, 132, 144, 146, 166 and 168 configured to store a logic state (i.e. a logic state 0 and a logic state 1), the plurality of transistors 118, 132, 144, 146, 166 and 168 comprising: 
a first transistor 118 having a first channel portion 126 comprising a first pillar in contact with a first conductor 159 (i.e. 126 electrically contacts with a metal contact 159); 
a second transistor 146 having a second channel portion 158 comprising a second pillar in contact with the first conductor 159; 
a third transistor 132 having a third channel portion 140 comprising a third pillar in contact with a second conductor 181 (i.e. 140 electrically contacts with a metal contact 181); 
a fourth transistor 168 having a fourth channel portion 180 comprising a fourth pillar in contact with the second conductor 181; 
a fifth transistor 144 having a fifth channel portion 152 comprising a fifth pillar in contact with the first conductor 159; and 
a sixth transistor 166 having a sixth channel portion 174 comprising a sixth pillar in contact with the second conductor 181. 

	In re claim 2, Zang et al., in Fig. 6A and corresponding text, teach that the memory cell 100 is configured to store the logic state based at least in part on a voltage difference between the first conductor 159 and the second conductor 181 (note: the first conductor 159 and the second conductor 181 are electrically connected to a voltage supply line 160 and voltage ground line 162, and the voltage difference refer to the voltage difference between 160 and 162, which in turn means the voltage of between 159 and 181). 


    PNG
    media_image6.png
    582
    708
    media_image6.png
    Greyscale

	In re claim 3, Zang et al., in Fig. 6A and corresponding text, teach that the first channel portion 126, the second channel portion 158, the third channel portion 140, and the fourth channel portion 180 are configured with a first channel type (i.e. n-type); and the fifth channel portion 152 and the sixth channel portion 174 are configured with a second channel type (i.e. p-type). 

	In re claim 4, Zang et al., in Fig. 6A and corresponding text, teach that the first pillar 126, the second pillar 158, the third pillar 140, and the fourth pillar 180 each include a respective set of materials stacked according to a first pattern; and the fifth pillar 152 and the sixth pillar 174 each include a respective set of materials stacked according to a second pattern. (Note: claim 3 did not set forth that the first pattern is different from the second pattern, meaning the first and second patterns can be the same pattern.)

	In re claim 6, Zang et al., in Fig. 6A and corresponding text, teach that the second pillar 158 is in contact with a third conductor 164/138 at an end (i.e. the bottom end) of the second pillar 158 opposite from the first conductor 159; and the third pillar 140 is in contact with the third conductor 164/138 at an end (i.e. the bottom end) of the third pillar 140 opposite from the second conductor 181 (note: 164 and 138 are collectively act as the third conductor, wherein a portion 164 can be treated as a first portion of the third conductor 164/138, whereas another portion 138 can be treated as a second portion of the third conductor 164/138).
	
	In re claim 8, Zang et al., in Figs. 6A, 6C and corresponding text, teach that
the first pillar 126 is in contact with a fifth conductor 124 (Figs. 6A, 6C) at an end (i.e. the bottom end) of the first pillar 126 opposite from the first conductor 159; and the fourth pillar 180 is in contact with a sixth conductor 182 (Figs. 6A, 6C) at an end (i.e. the bottom end) of the fourth pillar 180 opposite from the second conductor 181. 
      
    PNG
    media_image7.png
    510
    611
    media_image7.png
    Greyscale

	In re claim 9, Zang et al., in Fig. 6A and corresponding text, teach that each of the first pillar 126, the second pillar 158, and the fifth pillar 152 extend from the first conductor 159 in a direction Z; and each of the third pillar 140, the fourth pillar 180, and the sixth pillar 174 extend from the second conductor 181 in the direction Z.

	In re claim 11, Zang et al., in Fig. 6A and corresponding text, teach that the first pillar 126 extends from the first conductor 159 with a first height in the direction Z; the second pillar 158 extends from the first conductor 159 with a second height in the direction Z; the third pillar 140 extends from the second conductor 181 with the second height; and the fourth pillar 1180 extends from the second conductor 181 with the first height. (Note: claim 11 did not set forth that the first height has to be different from the second height.)

	In re claim 12, Zang et al., in Fig. 6A and corresponding text, teach that the fifth pillar 152 extends from the first conductor 159 with the second height; and the sixth pillar 174 extends from the second conductor 181 with the second height. (Note: claim 11 did not set forth that the second height has to be different from the first height.)
 
	In re claim 13, Zang et al., in Fig. 6A and corresponding text, teach that the first pillar 126 and the fourth pillar 180 are aligned in a row direction X of a memory array including the memory cell. 

	In re claim 14, Zang et al., in Fig. 6A and corresponding text, teach that the first pillar 126, the second pillar 158, and the fifth pillar 152 are aligned in a column direction Y of the memory array (i.e. 126, 158 and 152 are collectively aligned along column direction Y); and the third pillar 140, the fourth pillar 180, and the sixth pillar 174 are aligned in the column direction Y (140, 180 and 174 are collectively aligned along column direction Y).

	In re claim 16, Zang et al., in Figs. 5, 6A and corresponding text, teach an apparatus, comprising: a memory cell comprising: 
a first transistor 118 comprising a first gate portion 124 coupled with a first access line 128 (i.e. 124 is electrically connected with 128) and a first channel portion 126 coupled between a second access line 130 and a first conductor 159, the first channel portion 126 comprising a first pillar in contact with the first conductor 159 (i.e. 126 is electrically contacted with 159);
a second transistor 146 comprising a second gate portion 164 coupled with a second conductor 181 (i.e. 164 is electrically connected with 181) and a second channel portion 158 coupled between the first conductor 159 and a first voltage source line 160 (Figs. 5 and 6A), the second channel portion 158 comprising a second pillar in contact with the first conductor 159 (i.e. 158 is electrically contacted with 159); 
a third transistor 132 comprising a third gate portion 138 coupled with the first conductor 159 (i.e. 138 is electrically connected with 159) and a third channel portion 140 coupled between the second conductor 181 and the first voltage source line 160 (Figs. 5 and 6A), the third channel portion 140 comprising a third pillar in contact with the second conductor 181 (i.e. 140 is electrically contacted with 181, Fig. 5); 
a fourth transistor 168 comprising a fourth gate portion 182 coupled with the first access line 128 (i.e. 182 is electrically connected with 128, Figs. 5, 6A) and a fourth channel portion 180 coupled between a third access line 162 and the second conductor 181 (Fig. 5), the fourth channel portion 180 comprising a fourth pillar in contact with the second conductor 181; 
a fifth transistor 144 comprising a fifth gate portion 164 coupled with the second conductor 181 (i.e. 164 is electrically connected with 181, Fig. 5) and a fifth channel portion 152 coupled between the first conductor 159 and a second voltage source line 170 or 142 (Fig. 5), the fifth channel portion 152 comprising a fifth pillar in contact with the first conductor 159 (i.e. 152 is electrically contacted with 159) ; and 
a sixth transistor 166 comprising a sixth gate portion 182 coupled with the first conductor 159 (i.e. 182 is electrically connected with 159) and a sixth channel portion 174 coupled between the second conductor 181 and the second voltage source line 170 (Fig. 5), the sixth channel portion 174 comprising a sixth pillar in contact with the second conductor 181 (i.e. 174 is electrically contacted with 181).

	In re claim 18, Zang et al., in Figs. 5, 6A and corresponding text, teach further comprising a third conductor 164 coupled with the second conductor 181 (Fig.5, 164 is electrically connected to 181), wherein the third conductor 164 comprises the second gate portion 164 and the fifth gate portion 164 (i.e. second and fifth gate portions are a common gate, Fig. 6A).

	In re claim 22, Zang et al., in Fig. 6A and corresponding text, teach that each of the first transistor 118, the second transistor 158, the third transistor 132 and the fourth transistor 168 is configured as an n-type transistor, and each of the fifth transistor 144 and the sixth transistor 166 is configured as a p-type transistor.

	In re claim 23, Zang et al., in Fig. 6A and corresponding text, teach that each of the first pillar 126, the second pillar 158, and the fifth pillar 152 extend from the first conductor 159 in a direction Z; and each of the third pillar 140, the fourth pillar 180, and the sixth pillar 174 extend from the second conductor 181 in the direction Z.

	In re claim 24, Zang et al., in Fig. 6A and corresponding text, teach a method, comprising: 
forming a memory cell 100 comprising a plurality of transistors 118, 132, 144, 146, 166 and 168 configured to store a logic state (i.e. a logic state 0 and a logic state 1), wherein the forming the memory cell comprises: 
forming a first channel portion 126 of a first transistor 118, the first channel portion 126 comprising a first pillar in contact with a first conductor 159 (i.e. 126 electrically contacts with a metal contact 159); 
forming a second channel portion 158 of a second transistor 146, the second channel portion 158 comprising a second pillar in contact with the first conductor 159; 
forming a third channel portion 140 of a third transistor 132, the third channel portion 140 comprising a third pillar in contact with a second conductor 181 (i.e. 140 electrically contacts with a metal contact 181); 
forming a fourth channel portion 180 of a fourth transistor 168, the fourth channel portion 180 comprising a fourth pillar in contact with the second conductor 181; 
forming a fifth channel portion 152 of a fifth transistor 144, the fifth channel portion 152 comprising a fifth pillar in contact with the first conductor 159; and 
forming a sixth channel portion 174 of a sixth transistor, the sixth channel portion 174 comprising a sixth pillar in contact with the second conductor 181. 

	In re claim 25, Zang et al., in Figs. 5, 6A and corresponding text, teach a method, comprising: 
forming a memory cell of a memory array, wherein forming the memory cell comprises:
forming a first transistor 118 comprising a first gate portion 124 coupled with a first access line 128 (i.e. 124 is electrically connected with 128) and a first channel portion 126 coupled between a second access line 130 and a first conductor 159, the first channel portion 126 comprising a first pillar in contact with the first conductor 159 (i.e. 126 is electrically contacted with 159);
forming a second transistor 146 comprising a second gate portion 164 coupled with a second conductor 181 (i.e. 164 is electrically connected with 181) and a second channel portion 158 coupled between the first conductor 159 and a first voltage source line 160 (Figs. 5 and 6A), the second channel portion 158 comprising a second pillar in contact with the first conductor 159 (i.e. 158 is electrically contacted with 159); 
forming a third transistor 132 comprising a third gate portion 138 coupled with the first conductor 159 (i.e. 138 is electrically connected with 159) and a third channel portion 140 coupled between the second conductor 181 and the first voltage source line 160 (Figs. 5 and 6A), the third channel portion 140 comprising a third pillar in contact with the second conductor 181 (i.e. 140 is electrically contacted with 181, Fig. 5); 
forming a fourth transistor 168 comprising a fourth gate portion 182 coupled with the first access line 128 (i.e. 182 is electrically connected with 128, Figs. 5, 6A) and a fourth channel portion 180 coupled between a third access line 162 and the second conductor 181 (Fig. 5), the fourth channel portion 180 comprising a fourth pillar in contact with the second conductor 181; 
forming a fifth transistor 144 comprising a fifth gate portion 164 coupled with the second conductor 181 (i.e. 164 is electrically connected with 181, Fig. 5) and a fifth channel portion 152 coupled between the first conductor 159 and a second voltage source line 170 or 142 (Fig. 5), the fifth channel portion 152 comprising a fifth pillar in contact with the first conductor 159 (i.e. 152 is electrically contacted with 159) ; and 
forming a sixth transistor 166 comprising a sixth gate portion 182 coupled with the first conductor 159 (i.e. 182 is electrically connected with 159) and a sixth channel portion 174 coupled between the second conductor 181 and the second voltage source line 170 (Fig. 5), the sixth channel portion 174 comprising a sixth pillar in contact with the second conductor 181 (i.e. 174 is electrically contacted with 181).

Allowable Subject Matter
9.	Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 10,163,915.  The improvement comprises that : (a) the first access line comprises the first gate portion and the fourth gate portion (claim 17); and (b) the first voltage source line is configured to be coupled with a ground voltage source and the second voltage source line is configured to be coupled with a positive voltage source (claim 20).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 4, 2022



/HSIEN MING LEE/